Citation Nr: 0122113	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  96-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had service in the Air National Guard from July 
1951 to July 1983.  He had no service other than active duty 
for training or inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
April 1997.  


REMAND

In the April 1997 remand, the Board instructed the RO to 
attempt to secure the appellant's complete National Guard 
records and to secure a VA audiology examination with an 
opinion as to the etiology of the appellant's hearing loss, 
if any.  

In the June 2001 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the appellant's 
representative requested that the Board remand the case due 
to the RO's failure to comply with the Board's instruction as 
to the VA examination, as well as its failure to secure an 
adequate VA examination.  The informal hearing presentation 
dated in August 2001 also requested a remand on essentially 
identical bases.     

Review of the claims folder reveals that the appellant 
presented for VA audiology examinations in May 1997, July 
1997, and September 1998.  None of the examination reports 
included audiometric test results or an opinion as to the 
etiology of any hearing loss.  The May 1997 report stated 
that test results were inconsistent and could not be 
duplicated.  The July 1997 report related that responses 
remained inconsistent after repeated instruction and that 
responses were elevated.  Similarly, the September 1998 
report indicated that responses were inconsistent and that 
the appellant was counseled numerous times.  All three 
reports were signed by the Chief of the VA Audiology and 
Speech Pathology Clinic at the VA Medical Center in Dallas.   

However, the Board observes that the appellant provided 
reports of private audiometric testing performed in July 
1997, September 1998, and March 2001.  These reports 
reflected no comments or concerns as to the consistency or 
reliability of the test results.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

In addition, if an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In this case, the Board finds that a remand is in order for 
compliance with the Board's prior instructions.  The Board 
acknowledges that the RO made several efforts to secure the 
requested VA examination, though it is not entirely clear why 
those efforts have been unsuccessful.  In any event, the 
previous attempts to examine the appellant as requested do 
not comply with the remand instructions and fail to provide 
the information necessary to make a decision on the claim.  
Therefore, a remand is required.  It is hoped that a VA fee-
basis examination, to be ordered as discussed below, will 
prove more successful.   

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
fee-basis audiology examination to 
determine the nature and extent of any 
hearing loss found to be present.  All 
indicated tests and studies should be 
done as deemed necessary by the examiner.  
The claims folder must be made available 
to the examiner for review for the 
examination.  The examination report 
should state whether such review was 
accomplished.  

The examiner's attention should be drawn 
to previous audiometric findings and 
statements from private physicians.  The 
examiner should obtain a history of noise 
exposure, to include employment, National 
Guard activities, and recreational 
activities.  Considering the findings on 
examination and evidence from the claims 
folder, the examiner should offer an 
opinion as to the etiology of any hearing 
loss found and reconcile any significant 
discrepancies between the current 
examination and previous VA or private 
examinations.  If the examiner is unable 
to provide a requested opinion, the 
report should so state.  Any opinion 
given should include a complete 
rationale.   

2.  The appellant is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

Moreover, it is emphasized to the veteran 
that his complete cooperation with the 
examiner is required in order to ensure 
timely adjudication of his claim on 
appeal.     

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss.  If the 
disposition remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


